Citation Nr: 0534235	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-10 407 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right 
elbow disorder.  

2.  Entitlement to service connection for a claimed left 
elbow disorder.  

3.  Entitlement to service connection for claimed 
fibromyalgia.  

4.  Entitlement to service connection for claimed shortening 
of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1964 to April 1972 
and from September 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in June 2004, but was 
remanded for additional development.  

At the time of the June 2004 remand, the veteran's appeal 
included claims for service connection for the right and left 
ankle, back, right and left knee, right and left shoulder, 
right and left wrist, and right and left hand.  

A May 2005 rating decision granted service connection for 
each of these disabilities.  This constitutes a complete 
grant of the benefits sought for these claims, and they are 
no longer on appeal to the Board.  



FINDING OF FACT

In a signed statement received in October 2005, the veteran 
indicated that he wished to withdraw his remaining claims of 
service connection for a right elbow disability, a left elbow 
disability, fibromyalgia and shortening of the right lower 
extremity.  



CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as 
to the claims of service connection for a right elbow 
disability, a left elbow disability, fibromyalgia and 
shortening of the right lower extremity have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2005).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2005).  

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received at the Board in October 2005, 
prior to active consideration and promulgation of a decision 
by the Board, the veteran stated that he wished to remove the 
issues of service connection for a right elbow disability, a 
left elbow disability, fibromyalgia and shortening of the 
right lower extremity from his appeal.  

This statement clearly expresses a desire to withdraw these 
four issues from appeal before the Board.  The veteran does 
not currently have any other appeals before the Board.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issues certified on appeal.  Therefore, the 
Board does not have jurisdiction to review the appeals of 
these issues.  



ORDER

The appeal as to the claims of service connection for a right 
elbow disability, a left elbow disability, fibromyalgia and 
shortening of the right lower extremity is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


